Case 1:21-cv-01420-SKC Document 1 Filed 05/25/21 USDC Colorado Page 1 of 5




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF COLORADO

Civil Case No. 1:21-cv-1420


JAMES FORTUNE,

                    Plaintiff,

       vs.

MEDIANEWS GROUP, INC.

                    Defendant.


                                       COMPLAINT


       Plaintiff James Fortune (“Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against MediaNews Group, Inc. (“Defendant”) hereby alleges as

follows:

                                 NATURE OF THE ACTION

       1.    This is an action for copyright infringement under Section 501 of the

Copyright Act. This action arises out of Defendant’s unauthorized reproduction,

distribution and public display of a copyrighted photograph of celebrity Linda Ronstadt,

owned and registered by Plaintiff, a Virginia-based professional photographer.

Accordingly, Plaintiff seeks monetary relief under the Copyright Act of the United States,

as amended, 17 U.S.C. § 101 et seq.

                                 JURISDICTION AND VENUE
Case 1:21-cv-01420-SKC Document 1 Filed 05/25/21 USDC Colorado Page 2 of 5




       2.     This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this

Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       3.     This Court has personal jurisdiction over Defendant because Defendant

maintains its principal headquarters in Colorado and transacts continuous and

systematic business in the State of Colorado.

       4.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).


                                         PARTIES

       5.     Plaintiff is a professional photographer in the business of licensing his work

for a fee, having a usual place of business at 12420 N. Oaks Drive, Ashland, VA 23005.

       6.     Upon information and belief, Defendant is a corporation organized under

the laws of the state of Delaware with principal headquarters at 101 West Colfax Ave.

Ste. 1100, Denver, Colorado 80202.

       7.     At all times material hereto, Defendant has owned and operated a website

at the URL: www.ocregister.com (the “Website”).



                                 STATEMENT OF FACTS

       A.     Background and Plaintiff’s Ownership of the Photograph

       8.     Plaintiff created a photograph of celebrity Linda Ronstadt (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       9.     Plaintiff is the author of the Photograph and has at all times been the sole

owner of all rights, title and interest in and to the Photograph, including the copyright

thereto.
Case 1:21-cv-01420-SKC Document 1 Filed 05/25/21 USDC Colorado Page 3 of 5




       10.    The Photograph was registered with the U.S. Copyright Office and was

given Copyright Registration Number VA 2-101-975, with effective date of May 9, 2018

(the “975 Registration”). A true and correct copy of the 975 Registration certificate is

attached hereto as Exhibit B.

       11.    On or about May 25, 2021, Plaintiff, via his attorney, submitted an

application to the Copyright Office to obtain official deposit copies relating to the

Photograph. Attached hereto as Exhibit C is a sworn declaration of undersigned

counsel.

       B.     Defendant’s Infringing Activities

       12.    On or about September 29, 2018, Defendant re-published the Photograph

on the Website at URL, https://www.ocregister.com/2018/09/29/linda-ronstadt-can-no-

longer-sing-but-the-legendary-vocalist-still-has-plenty-to-say/. True and correct copies

of screenshots of the Website showing the allegedly infringing use is attached hereto as

Exhibit D.

       13.    Defendant did not license the Photograph from Plaintiff for use on its

Website, nor did Defendant have Plaintiff’s permission or consent to reproduce,

distribute or publicly display the Photograph on its Website.

                                 CLAIM FOR RELIEF
                             (COPYRIGHT INFRINGEMENT)
                                (17 U.S.C. §§ 106, 501)

       14.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-13 above.

       15.    Defendant infringed Plaintiff’s copyright in the Photograph by reproducing,

distributing and publicly displaying the Photograph on the Infringing Article.
Case 1:21-cv-01420-SKC Document 1 Filed 05/25/21 USDC Colorado Page 4 of 5




       16.    Defendant is not, and has never been, licensed or otherwise authorized to

reproduce, publicly display, distribute and/or use the Photograph.

       17.    The acts of Defendant complained of herein constitute infringement of

Plaintiff’s copyright and exclusive rights under copyright law in violation of Sections 106

and 501 of the Copyright Act, 17 U.S.C. §§ 106 and 501.

       18.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright law, Plaintiff is entitled to

damages and Defendant’s profits pursuant to 17 U.S.C. § 504(c) for the infringement.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant be adjudged to have infringed upon Plaintiff’s copyright in

              the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded statutory damages pursuant to 17 U.S.C. §

              504(c);

       3.     That Defendant be required to account for all profits, income, receipts, or

              other benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his reasonable attorneys’ fees and costs under

              17 U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with

Federal Rule of Civil Procedure 38(b).
Case 1:21-cv-01420-SKC Document 1 Filed 05/25/21 USDC Colorado Page 5 of 5




Dated: New Rochelle, New York
      May 25, 2021

                                                 LIEBOWITZ LAW FIRM, PLLC
                                                       By: /s/jameshfreeman/
                                                           James H. Freeman
                                                   1333A North Ave., Ste. 762
                                                New Rochelle, New York 10802
                                                          Tel: (516) 233-1660
                                                   JF@LiebowitzLawFirm.com

                                                    Attorney for James Fortune
